Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This is the initial Office action based on the application filed on May 6, 2021.
Claims 1-11 are presently pending in the application have been examined below, of which, claims 1 and 8 are presented in independent form.
This application is a national stage application of international application PCT/JP2019/040791, filed on October 17, 2019. This application is based upon and claims the benefit of priority from Japanese Patent Application No. JP2018-209122, filed on November 6, 2018. 
In the preliminary amendment filed on May 6, 2021, claims 3-4 are amended and claims 9-11 are added, the specification and abstract are also amended.
In the amendments under Article 34 filed on May 6, 2021, claims 1 and 6 are amended and the drawings of 1-6 are translated.
Claim Objections
Claims 1-11 are objected for the following informalities: they recite the acronym "ECU" without defining it in the claims. The specification has not provided definition either and an Internet search has returned several results.
Appropriate correction is required.
Under the principles of compact prosecution, the acronym "ECU" is interpreted as electric control unit.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 6-8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
As to claim 6,  “an update processing program” recited in the claim reasonably can be interpreted as comprising nothing more than a series of software instructions. Moreover, the claim does not recite any actual hardware implementation. Accordingly, the claim is rejected as being directed to non-statutory subject matter, namely software per se.
Claims 7-8 depend on claim 6 and do not cure the deficiency of claim 6. Therefore, claims 7-8 are rejected for the same reason set forth in the rejection of claim 6.
Under the principles of compact prosecution, claims 6-8 have been examined as the Examiner anticipates the claims will be amended to obviate these 35 USC 101 issues. For example, --… an updating processing method…--

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, 6, 7, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0138296 (hereinafter "Ishikawa”) in view of US 2019/0294431 (hereinafter “Saito”).
In the following claim analysis, Applicant’s claim limitations are shown boldfaced and Examiner’s explanations/notes/remarks are in square brackets and emphases are underlined.

As to claim 1, Ishikawa discloses a program update system that performs processing for updating a program of on-vehicle ECUs mounted in a vehicle (Ishikawa, Abstract), the system comprising:
a plurality of general-purpose ECUs that are included among the on-vehicle ECUs (Ishikawa, ¶ 36, a plurality of electronic control units that respectively performs predetermined controls is mounted on a vehicle), are each capable of executing a plurality of types of programs (Ishikawa, Fig. 1, ¶ 36, a plurality of electronic control units (ECUs) 111a, 111b, 111c, 112a, 112b that respectively performs predetermined controls), and exhibit different functions in accordance with the type of program that is executed (Ishikawa, Fig. 1, ¶ ¶ 38-41),
wherein the general-purpose ECUs include an ECU in operation that is in a state of outputting information for controlling an on-vehicle apparatus mounted in the vehicle (Ishikawa, Fig. 1, ¶ 39, the ECU 111 (first electronic control unit) is an ECU of a vehicle control system that controls an engine [on-vehicle apparatus] or a brake of the vehicle 10, and performs a predetermined control such as an engine control) and an ECU on standby that is in a state of not outputting information for controlling the on-vehicle apparatus (Ishikawa, Fig. 1, ¶ 41, the ECUs 111, 112 having activation or reactivation timings are different are included in the vehicle 10 (and the updating system 1)),
when updating a program of the general-purpose ECUs (Ishikawa, Fig. 1 and its associated paragraphs),
	the ECU on standby (Ishikawa, ¶ 42, The updating management device 100  [in a state of not outputting information for controlling the on-vehicle apparatus] is able to communicate with the ECUs 111, 112) obtains an update program transmitted from an external server that is outside of the vehicle (Ishikawa, Fig. 1, ¶ 42-43, the updating management device 100 obtains updating information of the programs (firmware or software) in the ECUs mounted on the vehicle 10 from the management server 20 through the communication device 150), stores the update program in a storage unit thereof (Ishikawa, Fig. 1, ¶ 45, Each of the ECUs 111, 112 has a first storage region that stores an un-updated program and a second storage region that stores the updated program, and stores the updated program in the second storage region), and changes to an ECU in operation that outputs information for controlling the on-vehicle apparatus (Ishikawa, Fig. 1, ¶ 53, even when the updating of the programs in all the ECUs 111, 112 as the updating targets is not completed, the ECUs 111, 112 can respectively perform the predetermined controls), and
the ECU in operation that is executing a previous-version program corresponding to the update program (Ishikawa, ¶ 44, The updating management device 100 notifies the ECUs 111, 112 as the program updating targets; ¶ 86, when the program is not updated, the ECU 111 is activated by using the program (un-updated program));
the plurality of general-purpose ECUs share information regarding an operation state indicating whether each of the general-purpose ECUs is in operation or on standby (Ishikawa, Fig. 1, ¶ 79, When all the “update results” of the ECUs 111, 112 as the updating targets are set as “completion”, the switching controller 315 notifies the ECUs 111, 112 as the updating targets of starting requests for requesting that the ECUs respectively start the predetermined controls [in operation] using the updated programs; ¶ 80, when the “update results” of the ECUs 111, 112 as the updating targets are set as “being updated”, the switching controller 315 notifies the ECUs 111, 112 as the updating targets of switching requests for requesting that the ECUs respectively perform the switching to the un-updated programs; ¶ 136-137, When the “start address” after the updating is stored as represented by the boot information … each of the ECUs 111, 112 selects the program used in the activation or the reactivation according to the start address” after the updating … each of the ECUs 111, 112 is activated or reactivated by using the updated program), and
the ECU on standby specifies the ECU in operation that is executing the previous-version program corresponding to the update program, based on the shared information (Ishikawa, Fig. 3, ¶ 43, the updating management device 100 obtains updating information of the programs (firmware or software) in the ECUs mounted on the vehicle 10 … identification information for identifying the ECU as an updating target or the updated program is included in the updating information), and
transmits a signal to the specified ECU in operation (Ishikawa, Fig. 3, ¶ 44, The updating management device 100 notifies the ECUs 111, 112 as the program updating targets of updating requests for requesting that the ECUs respectively update the programs).
Ishikawa discloses activating and reactivating an ECU, does not appear to explicitly disclose the ECU in operation that is executing a previous-version program corresponding to the update program stops outputting information for controlling the on-vehicle apparatus, and changes to an ECU on standby, and transmits a signal for changing to a standby state. However, in an analogous art to the claimed invention in the field of software update, Saito teaches the ECU in operation that is executing a previous-version program corresponding to the update program stops outputting information for controlling the on-vehicle apparatus, and changes to an ECU on standby (Saito, ¶ 46, the update processor 21 may perform control … by giving a command to the ECU 6b … to stop operating and transition to a sleep state), and transmits a signal for changing to a standby state (Saito, ¶ 46, the update processor 21 may perform control … by giving a command to the ECU 6b … to stop operating and transition to a sleep state).
Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention having the teaching of Ishikawa and Saito before him/her to modify the updating system of Ishikawa to include Saito’s on-board update system, with a reasonable expectation of success. The modification would be obvious because one of ordinary skill in the art would be motivated to prepare an update processing of an on-board apparatus by switching the power supply path between conduction and interruption and switching the first relay to an interrupted state when the update processor performs update processing to ensure a smooth and risk free update process.

As to claim 2, the rejection of claim 1 is incorporated. Ishikawa as modified further discloses the program update system according to claim 1, wherein, when updating a program of the general-purpose ECUs, after an on-vehicle apparatus corresponding to the update program stops, the ECU on standby changes to an ECU in operation that outputs information for controlling the on-vehicle apparatus (Ishikawa, Fig. 3, ¶ 47, the updating management device 100 checks the update results stored in the storage unit at the time of the IG-ON, and requests that the ECUs respectively start the controls using the updated programs when the updating of the programs in the ECUs is completed; ¶ 39, the ECU 111 is stopped according to ignition-off (hereinafter, referred to as IG-OFF) of the vehicle 10), and the ECU in operation that is executing the previous-version program corresponding to the update program stops outputting information for controlling the on-vehicle apparatus, and changes to an ECU on standby (Saito, ¶ 46, the update processor 21 may perform control … by giving a command to the ECU 6b … to stop operating and transition to a sleep state). The motivation to combine the references is the same as set forth in the rejection of claim 1.

As to claim 4, the rejection of claim 1 is incorporated. Ishikawa as modified further discloses the program update system according to claims 1, wherein the on-vehicle ECUs include the general-purpose ECU and a dedicated ECU directly connected the on-vehicle apparatus (Ishikawa, ¶ 134, the ECU 111 [a dedicated ECU] connected to the IG power supply), the general-purpose ECU is not directly connected to the on-vehicle apparatus (Ishikawa, ¶ 134, the activation controller 324 of the ECU 112 connected to the regular power supply (+B power supply)), generates information for controlling the on-vehicle apparatus, and transmits the information to the dedicated ECU, and the dedicated ECU receives the information transmitted by the general-purpose ECU, and controls the on-vehicle apparatus directly connected thereto based on the information (Ishikawa, Fig. B, ¶ 146, the switching unit 323 of each of the ECUs 111, 112 starts the control using the updated program. Thus, each of the ECUs 111, 112 activated or reactivated by using the updated program starts the predetermined control).

As to claim 10, the rejection of claim 2 is incorporated. Ishikawa as modified further discloses the program update system according to claim 2, wherein the on-vehicle ECUs include the general-purpose ECU and a dedicated ECU directly connected the on-vehicle apparatus (Ishikawa, ¶ 134, the ECU 111 connected to the IG power supply … the activation controller 324 of the ECU 112 connected to the regular power supply), the general-purpose ECU is not directly connected to the on-vehicle apparatus (Ishikawa, ¶ 134, the activation controller 324 of the ECU 112 connected to the regular power supply (+B power supply)), generates information for controlling the on-vehicle apparatus, and transmits the information to the dedicated ECU (Ishikawa, ¶ 134, the ECU 111 connected to the IG power supply … the activation controller 324 of the ECU 112 connected to the regular power supply;  the ECU 111 (first electronic control unit) is an ECU of a vehicle control system that controls an engine or a brake of the vehicle 10, and performs a predetermined control such as an engine control), and the dedicated ECU receives the information transmitted by the general-purpose ECU, and controls the on-vehicle apparatus directly connected thereto based on the information (Ishikawa, ¶ 101, The function controller 325 performs a different predetermined control (for example, the engine control or the brake control) for each ECU 111).

As to claim 6, the claim is a program claim corresponding to the system claim 1. Therefore, it is rejected under the same rational set forth in the rejection of the system claim. 

As to claim 7, the rejection of claim 6 is incorporated and the claim is a program claim corresponding to the system claim 4. Therefore, it is rejected under the same rational set forth in the rejection of the system claim.

Claims 3, 5, 8, 9, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0138296 (hereinafter "Ishikawa”) in view of US 2019/0294431 (hereinafter “Saito”) and further in view of DE 112017005462 (hereinafter “Sano”).

As to claim 3, the rejection of claim 1 is incorporated. Ishikawa as modified further discloses the program update system according to claim 1, wherein the ECU on standby has a program stored in the storage unit (Ishikawa, Fig. 3, ¶ 45, Each of the ECUs 111, 112 has a first storage region that stores an un-updated program and a second storage region that stores the updated program, and stores the updated program in the second storage region according to the updating request from the updating management device 100), the program having been executed when the ECU on standby was the ECU in operation (Ishikawa, Fig. 3, ¶ 45, Each of the ECUs 111, 112 starts processing by using the updated program when the ECUs are activated or reactivated), but does not appear to explicitly disclose when obtaining the update program transmitted from the external server, the ECU on standby deletes the program that was executed when the ECU on standby was the ECU in operation. However, in an analogous art to the claimed invention in the field of software update, Sano teaches when obtaining the update program transmitted from the external server, the ECU on standby deletes the program that was executed when the ECU on standby was the ECU in operation (Sano, pg. 7, ¶ 10, the reprogramming mode is a control mode in which the CPU 31 Delete / overwrite the control program from / on a ROM area of the storage unit 33 performs).
Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention having the teaching of Ishikawa as modified and Sano before him/her to modify the updating system of Ishikawa to include Sano’s on-board update system, with a reasonable expectation of success. The modification would be obvious because one of ordinary skill in the art would be motivated to set a control mode in which the CPU 31 Delete / overwrite the control program from / on a ROM area of the storage unit because the program has been saved to the secondary memory space. The deletion action will save memory space by removing programs that are no longer needed.

As to claim 5, the rejection of claim 1 is incorporated. Ishikawa as modified further discloses the program update system according to claim 4, wherein the general-purpose ECU and the dedicated ECU are connected via a relay apparatus that integrates a plurality of communication systems (Ishikawa, ¶ 56, the vehicle 10 may have multiprotocol gateways that relay communication between the management server 20 and the ECUs), and a communication system to which the general-purpose ECU is connected and a communication system to which the dedicated ECU is connected are different (Sano, pg. 6, a wired communication unit may be adopted as a relay device within the vehicle 1 serves … The wired communication unit performs wired communication with another communication device connected thereto via the communication cable).
Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention having the teaching of Ishikawa as modified and Sano before him/her to modify the updating system of Ishikawa to include Sano’s on-board update system, with a reasonable expectation of success. The modification would be obvious because one of ordinary skill in the art would be motivated to adopt a technology in which a gateway, such as a vehicle-side communication unit, receives update programs from a management server, and ECUs respectively overwrite the old versions of the control programs with the new versions of the control programs by using the received update programs, the program update for Each ECU in the vehicle is remotely controlled by wireless communication and adopt  a wired communication unit as a relay device within the vehicle serves, where the wired communication unit performs wired communication with another communication device (Sano, Abstract and pg. 6).

As to claim 9, the rejection of claim 2 is incorporated. Ishikawa as modified further discloses wherein the ECU on standby has a program stored in the storage unit (Ishikawa, Fig. 3, ¶ 45, Each of the ECUs 111, 112 has a first storage region that stores an un-updated program and a second storage region that stores the updated program, and stores the updated program in the second storage region according to the updating request from the updating management device 100), the program having been executed when the ECU on standby was the ECU in operation (Ishikawa, Fig. 3, ¶ 45, Each of the ECUs 111, 112 starts processing by using the updated program when the ECUs are activated or reactivated), the ECU on standby deletes the program that was executed when the ECU on standby was the ECU in operation (Sano, pg. 7, ¶ 10, the reprogramming mode is a control mode in which the CPU 31 Delete / overwrite the control program from / on a ROM area of the storage unit 33 performs). The motivation to combine the references is the same as set forth in the rejection of  claim 3.

As to claim 11, the rejection of claim 3 is incorporated. Ishikawa as modified further discloses the program update system according to claim 3, wherein the on-vehicle ECUs include the general-purpose ECU and a dedicated ECU directly connected the on-vehicle apparatus (Ishikawa, ¶ 134, the ECU 111 connected to the IG power supply … the activation controller 324 of the ECU 112 connected to the regular power supply), the general-purpose ECU is not directly connected to the on-vehicle apparatus (Ishikawa, ¶ 134, the activation controller 324 of the ECU 112 connected to the regular power supply (+B power supply)), generates information for controlling the on-vehicle apparatus, and transmits the information to the dedicated ECU (Ishikawa, ¶ 134, the ECU 111 connected to the IG power supply … the activation controller 324 of the ECU 112 connected to the regular power supply;  the ECU 111 (first electronic control unit) is an ECU of a vehicle control system that controls an engine or a brake of the vehicle 10, and performs a predetermined control such as an engine control), and the dedicated ECU receives the information transmitted by the general-purpose ECU, and controls the on-vehicle apparatus directly connected thereto based on the information (Ishikawa, ¶ 101, The function controller 325 performs a different predetermined control (for example, the engine control or the brake control) for each ECU 111).

As to claim 8, the rejection of claim 6 is incorporated and the claim is a program claim corresponding to the system claim 5. Therefore, it is rejected under the same rational set forth in the rejection of the system claim.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
CN 106740587 teaches a vehicle control unit standby control method for a pure electric vehicle using a vehicle control unit to set a standby mode; and 
US 2017/0123782 teaches controlling Over The Air (FOTA) update using a standby mode and a normal mode.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAXIN WU whose telephone number is (571)270-7721.  The examiner can normally be reached on M-F (7 am - 11:30 am; 1:30- 5 pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Zhen can be reached at (571) 272-3708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DAXIN WU/
Primary Examiner, Art Unit 2191